DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1, 3-7, 9-13, and 15-18 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 was filed after the mailing date of the non-final rejection on 09/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James A. Long (Reg. No. 62,006) on January 20, 2022 and January 21, 2022.
The application has been amended as follows: 
Please cancel claims 6, 12, and 18.
Please replace the claims 1, 3-5, 7, 9-11, 13, and 15-17 with the following:
1. An integrated image display device, comprising:

a lens array layer disposed adjacent to the display surface of the display unit, wherein the lens array layer includes a plurality of lenses; and 
a baffle assembly including a first baffle layer, and the first baffle layer including a plurality of first baffles, wherein the first baffles are spaced apart from each other, a first transmission portion is formed between each two adjacent ones of the first baffles, the baffle assembly forms a plurality of light transmission units, and the plurality of light transmission units correspond to one of the plurality of lenses; wherein the first baffles are configured to shield light so that a divergence angle of the light emitted by the display unit is able to be restricted, and wherein an un-reconstructed image displayed by the display surface is able to be reconstructed by the lens array layer, and be recombined into an integrated image to form a stereo image; wherein the baffle assembly includes a second baffle layer including a plurality of second baffles spaced apart from each other, the second baffles are configured to shield light, and the first baffles and the second baffles are perpendicular to each other, and wherein the plurality of light transmission units are respectively formed between the first baffles and the second baffles, and arranged in an array manner.

3. The integrated image display device according to claim 1, wherein the second baffle layer is disposed below the first baffle layer.



5. The integrated image display device according to claim 1, wherein the first baffle layer and the second baffle layer are all disposed on a side of the lens array layer that is close to or away from the display unit.

7. An integrated image display device, comprising:
a display unit including a display surface and an image processing unit;
a pinhole array layer disposed adjacent to the display surface of the display unit, and including a main body and a plurality of pinholes, wherein the pinholes are disposed on the main body, and the pinholes pass through two opposite sides of the main body; and
a baffle assembly including a first baffle layer, and the first baffle layer including a plurality of first baffles, wherein the first baffles are spaced apart from each other, a first transmission portion is formed between each two adjacent ones of the first baffles, the baffle assembly forms a plurality of light transmission units, and the plurality of light transmission units correspond to one of the plurality of pinholes; wherein the first baffles are configured to shield light so that a divergence angle of the light emitted by the display unit is able to be restricted, and wherein an unstructured image displayed by the display surface is able to be reorganized by the pinhole array layer, and be 

9. The integrated image display device according to claim 7, wherein the second baffle layer is disposed below the first baffle layer.

10. The integrated image display device according to claim 7, wherein the second baffle layer and the first baffle layer are respectively disposed on two sides of the pinhole array layer that are close to and away from the display unit.

11. The integrated image display device according to claim 7, wherein the first baffle layer and the second baffle layer are all disposed on a side of the pinhole array layer that is close to or away from the display unit.

13. An integrated image display device, comprising:
a display unit including an LCD panel, a backlight module, and an image processing unit, wherein the LCD panel further includes a display surface, and the LCD panel is able to 
a baffle assembly including a first baffle layer, and the first baffle layer including a plurality of first baffles, wherein the first baffles are spaced apart from each other, a first transmission portion is formed between each two adjacent ones of the first baffles, the baffle assembly forms a plurality of light transmission units, and the plurality of light transmission units correspond to one of the pixels that need to be used; wherein the first baffles are configured to shield light so that a divergence angle of the light emitted by the display unit is able to be restricted, and wherein an unstructured image displayed by the display surface is able to be reorganized by the light sources and the LCD panel, and be recombined into an integrated image to form a stereo image; wherein the baffle assembly further includes a second baffle layer including a plurality of second baffles spaced apart from each other, wherein the second baffles are configured to shield light, the first baffles and the second baffles are perpendicular to each other, and wherein the plurality of light transmission units are disposed between the first baffles and the second baffles, and arranged in an array manner.

15. The integrated image display device according to claim 13, wherein the second baffle layer is disposed below the first baffle layer.



17. The integrated image display device according to claim 13, wherein the first baffle layer and the second baffle layer are all disposed on a side of the LCD panel that is close to or away from the backlight module.
Double Patenting
	Due to the amendments to the claims, the double patenting rejections have been withdrawn.
Allowable Subject Matter
Claims 1, 3-5, 7, 9-11, 13, and 15-17 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes an integrated image display device, comprising: a display unit including a display surface and an image processing unit; a lens array layer disposed adjacent to the display surface of the display unit, wherein the lens array layer includes a plurality of lenses; and a baffle assembly including a first baffle layer, and the first baffle layer including a plurality of first baffles, wherein the first baffles are spaced apart from each other, a first transmission portion is formed between each two adjacent ones of the first baffles, the baffle assembly forms a plurality of light transmission units, and the plurality of light transmission units correspond to one of the plurality of lenses; wherein the first baffles are configured to shield light so that a wherein the baffle assembly includes a second baffle layer including a plurality of second baffles spaced apart from each other, the second baffles are configured to shield light, and the first baffles and the second baffles are perpendicular to each other, and wherein the plurality of light transmission units are respectively formed between the first baffles and the second baffles, and arranged in an array manner.
YANG et al. (Hereafter, “Yang”) [TWI641871B] [Citations are using the translation of the publication] discloses a stereoscopic image display device includes a display, a lens array layer, and a directional structure [See Yang, Abstract]. The display has a display surface and an image calculation unit [See Yang, Abstract]. The lens array layer is disposed adjacent to the display surface of the display, and the lens array layer includes a plurality of lenses [See Yang, Abstract]. The directional structure is arranged between the display and the lens array layer or on the lens array layer [See Yang, Abstract]. The directional structure enables the light generated by the display to be directionally irradiated, so that the image on the display surface that has not been reconstructed can pass through the lens array [See Yang, Abstract]. The layers are recombined and reassembled into an integrated image to form a stereo image, which can have a better stereo image display effect [See Yang, Abstract].
In this embodiment, the directional structure 3 is disposed between the display 1 and the lens array layer 2, and the directional structure 3 is a baffle layer 31 which is connected to the display surface 11 and the lens array of the display 1 [See Yang, Page 6 and Fig. 1]. 
Yang fails to explicitly disclose that the baffle assembly includes a second baffle layer including a plurality of second baffles spaced apart from each other, the second baffles are configured to shield light, and the first baffles and the second baffles are perpendicular to each other, and wherein the plurality of light transmission units are respectively formed between the first baffles and the second baffles, and arranged in an array manner.
Zhang [US 2014/0055716 A1] discloses a liquid-crystal-lens type light-modulating apparatus and a liquid crystal display having the same are disclosed [See Zhang, Abstract]. The liquid-crystal-lens type light-modulating apparatus comprises: a first light-transmissive substrate, with a first electrode layer and a first alignment layer being provided sequentially on 
FIG. 1 shows a schematic structural view of a liquid-crystal-lens type light-modulating apparatus according to this embodiment of the invention [See Zhang, 0024]. The light-modulating apparatus comprises a first substrate 100 and a second substrate 200, and the two substrates are provided opposite to each other and spaced apart at a certain distance; the first substrate 100 is located below the second substrate 200, and liquid crystal, such as a liquid crystal layer 300 as shown in FIG. 1, is added between the two substrates; the two substrates are assembled and sealed with sealant to form a liquid crystal cell [See Zhang, 0024]. In order to make the above-described liquid crystal cell have a light-modulating function, in this embodiment, the second electrode layer 201 is provided as a patterned electrode; specifically, the second electrode layer 201 comprises a plurality of second electrode regions 201a and a 
FIG. 2 shows a schematic structural view of a liquid crystal display of the present embodiment, and the liquid crystal display is manufactured based on the light-modulating apparatus of the first embodiment [See Zhang, 0033]. In order to achieve image display, a backlight 500 is provided on back side of the liquid crystal cell, that is, below the first substrate 100 [See Zhang, 0033]. In order to improve the utilization of the backlight 500 in the display, a 
	Zhang fails to explicitly disclose wherein the baffle assembly includes a second baffle layer including a plurality of second baffles spaced apart from each other, the second baffles are configured to shield light, and the first baffles and the second baffles are perpendicular to each other, and wherein the plurality of light transmission units are respectively formed between the first baffles and the second baffles, and arranged in an array manner.
NIU et al. (Hereafter, “Niu”) [US 2018/0122312 A1] discloses a display panel, a display module, a method for driving the display module, a driving device and a display device [See Niu, Abstract]. The display panel includes a plurality of pixel repeat units, each of the pixel repeat units includes first monochromatic sub-pixels, second monochromatic sub-pixels and third monochromatic sub-pixels of different colors, each of the pixel repeat units includes three pixel units arranged in sequence in a row direction, each of the pixel unit includes two monochromatic sub-pixels in a first row and two monochromatic sub-pixels in a second row, the two monochromatic sub-pixels in the first row and the two monochromatic sub-pixels in 
As an exemplary introduction, specifically, the optical component according to the present disclosure is a grating structure [See Niu, 0041]. As shown in FIG. 3, the grating structure includes a plurality of light-shielding patterns 31 [See Niu, 0041]. Each of the light-shielding patterns 31 includes a plurality of light-shielding sub-patterns 311, in a same light-shielding pattern 31, the light-shielding sub-patterns 311 are arranged in a column direction and in different rows, the light-shielding sub-patterns 311 in two adjacent rows are staggered at a pre-determined width d, and two light-shielding sub-patterns 311 spaced apart from each other at an interval of one light-shielding sub-pattern 311 are aligned with each other [See Niu, 0042]. A width of each light-shielding sub-pattern 311 in the row direction is twice a width of the monochromatic sub-pixel 32 in the row direction, and a distance between two adjacent light-shielding sub-patterns 311 in a same row is equal to twice the width of the light-shielding sub-pattern 311 in the row direction, that is, a spacer region between two adjacent light-shielding sub-patterns 311 in the row direction exactly accommodates two monochromatic sub-pixels 32 [See Niu, 0042].
Obviously, on the basis of the structure shown in FIG. 3 of the present disclosure, a shape of a light-transmissible region between two adjacent light-shielding patterns 31 corresponds to that of the pixel unit according to the present disclosure, such that the user may obtain a visible region matching the pixel unit through the light of the grating structure [See Niu, 0043]. Obviously, as an optional solution of the optical component according to the present disclosure, the optical structure shown in FIG. 3 is for illustration purpose only, rather 
Niu fails to explicitly disclose wherein the baffle assembly includes a second baffle layer including a plurality of second baffles spaced apart from each other, the second baffles are configured to shield light, and the first baffles and the second baffles are perpendicular to each other, and wherein the plurality of light transmission units are respectively formed between the first baffles and the second baffles, and arranged in an array manner.
Guo et al. (Hereafter, “Guo”) [US 2015/0192780 A1] discloses a stereoscopic LED display with dual barriers, comprising a LED display panel, a heat shield, a first barrier, a second barrier, a protection layer, a packaging layer [See Guo, Abstract]. The first barrier is placed between the LED panel and the second barrier, making the centers of the LED sub-pixels on the same levels laterally and longitudinally [See Guo, Abstract]. The second barrier is placed between the first barrier and the protection layer for the stereoscopic light splitting [See Guo, Abstract]. This invention provides an effective solution for the alignment problem of the LED by controlling the positions of the first barrier and the second barrier, which is favorable for the realization of large scale, high brightness naked LED 3D display, furthermore, this method is simple and low-cost [See Guo, Abstract].
As shown in FIG. 4, the second embodiment of this invention provides a stereoscopic LED display with dual barrier, comprising [See Guo, 0089]: A LED panel 110 [See Guo, 0090]; A 
The first barrier 202 is a pinholes array, the transparent areas 203 of the pinholes array are circular, rectangular, square, rhombic or elliptic, and each center of the transparent areas of the pinholes array can overlap correspondingly with each LED sub-pixel, while the area is small than that of the light emitting area of the LED [See Guo, 0093]. The pinholes array 102 is fabricated by machining transparent areas on opaque materials, or by coating the opaque materials on a transparent substrate [See Guo, 0094]. The opaque materials include photosensitive inks and printing ink, or thin films such as Cu, W, Co, Ni, Ta, TaN, Ti, Zn, Al, Cr, or their compounds [See Guo, 0094]. In this embodiment, the pinholes array 202 is fabricated by machining circle holes on a Al substrate 202 using laser processing [See Guo, 0094].
The second barrier 205 is any barrier that can be used for the stereoscopic light splitting, in order to make the two eyes received different parallax images, the second barrier includes slit grating, cylindrical lens array, vibrating grating, liquid crystal (LC) grating and LC lens array [See Guo, 0095]. In this embodiment, the second barrier 205 for stereoscopic light splitting is slit grating [See Guo, 0095]. The second barrier 205 is fabricated by machining transparent areas on opaque materials, or by coating the opaque materials on a transparent substrate [See Guo, 0096]. The opaque materials include photosensitive inks and printing ink, or thin films such as Cu, W, Co, Ni, Ta, TaN, Ti, Zn, Al, Cr, or their compounds [See Guo, 0096]. In this 
Guo fails to explicitly disclose wherein the baffle assembly includes a second baffle layer including a plurality of second baffles spaced apart from each other, the second baffles are configured to shield light, and the first baffles and the second baffles are perpendicular to each other, and wherein the plurality of light transmission units are respectively formed between the first baffles and the second baffles, and arranged in an array manner.
Lu et al. (Hereafter, “Lu”) [US 2018/0107011 A1] discloses a 3D display device and a driving method thereof are disclosed [See Lu, Abstract]. The 3D display device includes a backlight module, a liquid crystal display (LCD) panel and a control module; the backlight module includes a light guide plate (LGP) and a plurality of light sources; light emitted by the plurality of light sources is at least partially incident into the LGP; a plurality of grating pixels are disposed on a surface at a light-existing side of the LGP; the LCD panel includes a plurality of light-adjusting pixels; and the control module is connected with the backlight module and the LCD panel, and configured to drive the plurality of light sources to be lit sequentially or simultaneously within a time period of one frame and adjust a gray scale of each light-adjusting pixel in the LCD panel in a time period of lighting each light source [See Lu, Abstract].
Lu fails to explicitly disclose wherein the baffle assembly includes a second baffle layer including a plurality of second baffles spaced apart from each other, the second baffles are configured to shield light, and the first baffles and the second baffles are perpendicular to each other, and wherein the plurality of light transmission units are respectively formed between the first baffles and the second baffles, and arranged in an array manner.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482